DETAILED ACTION
This communication is a Notice of Allowance in response to arguments filed 11/18/2021. Before this action, the claims stood rejected under 35 U.S.C. 103.

Response to arguments
Applicant's arguments filed 04/06/2022 have been fully considered and are persuasive in light of the Examiner’s amendment included herewith. The rejections under 35 U.S.C. 103 have been withdrawn.

Examiner’s amendments
Authorization for these amendments were given in an interview on 06/29/2022 with Thanh Vuong (see attached interview summary). The Application has been amended as follows:

1.	A computer-implemented method for recording a first health care event and calculating a reimbursement, the method comprising:
acquiring metadata for the first health care event in a memory of a medical device, the metadata comprising: 
a patient identifier; 
a patient identifier entry time; 
a practitioner identifier; 
a practitioner identifier entry time; 
a health care site identifier; 
a health care site identifier entry time; and 
a medical reason for the health care event;
sending the metadata from the medical device to a centralized computer server; 
receiving a request for reimbursement in the centralized computer server from the medical device; 
generating a list of procedures based on the medical reason by the centralized computer server; 

generating a list of required raw data types for the procedure by the centralized computer server; 
generating a list of required quality data for the procedure by the centralized computer server; 
acquiring raw data for the first health care event by the medical device, the raw data comprising:
data acquired during the procedure by the medical device; 
a medical device identifier; 
a medical device identifier entry time; 
one or more quality data from the medical device for the procedure, the one or more quality data comprising: 

a number of scans the medical device has performed since the last calibration;
a resolution of the medical device; or 
a signal to noise ratio; and
a patient status before and after the procedure; 
sending the raw data from the medical device to the centralized computer server; and
calculating a reimbursement for the first health care event by the centralized computer server based on at least: 
the procedure; 
the medical device identifier; 
the list of required raw data types for the procedure; 
the list of required quality data from the medical device; 
the data acquired during the procedure from the medical device; and 
the one or more quality data from the medical device; 
wherein the metadata and the raw data comprise two factor authenticated data; and
further wherein at least one factor of the two factor authentication is a watermark, an insurer-provided key, a biometric, a verification chip, a blockchain technology, or a public key.

2.	A computer-implemented method for recording a first health care event and calculating a reimbursement, the method comprising:
acquiring metadata for the first health care event in a memory of a medical device, the metadata comprising: 
a patient identifier; 
a patient identifier entry time; 
a practitioner identifier; 
a practitioner identifier entry time; 
a health care site identifier; 
a health care site identifier entry time; and 
a medical reason for the event;
sending the metadata from the medical device to a centralized computer server;
receiving a request for reimbursement in the centralized computer server from the medical device;
generating a list of one or more procedures based on the medical reason by the centralized computer server;
generating a list of required raw data types and a list of required quality data for each of the one or more procedures by the centralized computer;
acquiring raw data for the first health care event by the medical device, the raw data comprising: 
a procedure selected from the list of procedures;
data acquired during the procedure by the medical device;
a medical device identifier; 
a medical device identifier entry time;
one or more quality data from the medical device used in the procedure, the one or more quality data comprising: 

a number of scans the medical device has performed since the last calibration; 
a resolution of the medical device; or
a signal to noise ratio; and
a patient status before and after the procedure; 
sending the raw data from the medical device to the centralized computer server; and
calculating a reimbursement for the first health care event by the centralized computer server based on at least: 
the procedure; 
the medical device identifier; 
the list of required raw data types for the procedure; 
the list of required quality data from the medical device; 
the data acquired during the procedure from the medical device; and 
the one or more quality data from the medical device; 

wherein the metadata and the raw data comprise two factor authenticated data; and
further wherein at least one factor of the two factor authentication is a watermark, an insurer-provided key, a biometric, a verification chip, a blockchain technology, or a public key.

10.	A health care data system to determine a reimbursement for a health care event comprising:
a medical device 
for recording metadata for the health care event, the metadata comprising:
a patient identifier; 
a practitioner identifier;
a health care site identifier;
a time entry for each of the patient identifier, the practitioner identifier and the health care site identifier; and 
a medical reason for the health care event; and
for recording raw data for the health care event, the raw data including:
a list of procedures for the medical reason;
a procedure selected from the list of procedures;
a list of required raw data types for the procedure from the medical device; 
a list of required quality data from the medical device for the procedure; 
a medical device identifier;
a time entry for the medical device identifier; 
data acquired during the procedure from the medical device; and
at least one quality data from the list of quality data, measured from the medical device for the health care event;

a central computer server in communication with the medical device, the central computer server providing the list of procedures, the list of required raw data types, and the list of required quality data to the medical device; and 

a memory of the central computer server with an executable application for calculating the reimbursement quantum for the health care event based on at least: 
the procedure; 
the medical device identifier; 
the list of required raw data types from the medical device for the procedure; 
the list of required quality data from the medical device; 
the data acquired during the procedure from the medical device; and 
the at least one quality data from the medical device, comprising: 

a number of scans the medical device has performed since the last calibration; 
a resolution of the medical device; or 
a signal to noise ratio;
 
wherein the metadata and the raw data comprise two-factor authenticated data; and 
further wherein at least one factor of the two factor authentication is a watermark, an insurer-provided key, a biometric, a verification chip, a blockchain technology or a public key.  



Reasons for Allowance
Claims 1-3, 5, and 7-15 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Brush (USP App. Pub. No. 2012/0173266), Gibby (USP App. Pub. No. 2014/0149133), Fowler (WO 2015/162037 A1), and Weinstein (“Surgical vs Nonoperative Treatment for Lumbar Disk Herniation The Spine Patient Outcomes Research Trial (SPORT): A Randomized Trial” by Weinstein et al.).
Brush discloses various techniques for calculating reimbursements for care providers (e.g., par. [0086]). Gibby expands on Brush’s value-based determinations to include quality data automatically derived from the medical device (e.g., par. [0021]). Fowler adds additional data relevant to the reimbursement such as software presets and number of scans (page 8 line 27 and page 23 line 9). Weinstein adds techniques for tracking patient status before and after an intervention which is useful for determining the quality of an intervention. 
The instant claims are distinguished from these references because the claims acquire raw data from a medical device that includes quality data such as the number of scans the device has performed since last calibration. This feature is used, for example, to reduce the quality metric as scans are performed (Specification page 12 lines 11-13). The combination of limitations including this feature is not taught and would not have been obvious in view of the prior art.


Claims 1-7, 9-14, 17-18, and 20 recite patent eligible subject matter. The Examiner’s reasons were set forth in the Non-Final Rejection dated 01/06/2022 (pages 12-13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Robert Morgan, can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626